Case 19-80064-TLS            Doc 2068       Filed 11/14/19 Entered 11/15/19 07:50:22                          Desc Main
                                           Document     Page 1 of 10


                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEBRASKA

                                                                           )
 In re:                                                                    ) Chapter 11
                                                                           )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                            ) Case No. 19-80064-TLS
                                                                           )
                           Reorganized Debtors.                            ) (Jointly Administered)
                                                                           )

                                DEBTORS’ MOTION
                TO FURTHER EXTEND THEIR EXCLUSIVE PERIOD TO FILE
               A CHAPTER 11 PLAN AND SOLICIT ACCEPTANCES THEREOF

          Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors” and “Reorganized

 Debtors)2 respectfully state as follows in support of this motion (this “Motion”):

                                              Preliminary Statement

                   The Debtors have completed substantially all their obligations under chapter 11 and

 are well-positioned to ultimately emerge from chapter 11. But, as this Court is aware, the Debtors’

 chapter 11 plan (the “Plan”) is currently being appealed by McKesson Corporation (“McKesson”).

 In the unlikely event that McKesson’s appellate efforts succeed and out of an abundance of caution,




 1   The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
     identification number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC
     (6157); Pamida Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC
     (7526); Retained R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161);
     ShopKo Holding Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical
     Manufacturing, LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS
     Trucking, LLC (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin
     54304.
 2   A detailed description of the Reorganized Debtors and their businesses, and the facts and circumstances
     supporting the Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Russell L. Steinhorst,
     Chief Executive Officer of Specialty Retail Shops Holding Corp., in Support of Chapter 11 Petitions and First
     Day Motions [Docket No. 4] (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary
     petitions under chapter 11.



 KE 64518435
Case 19-80064-TLS        Doc 2068     Filed 11/14/19 Entered 11/15/19 07:50:22                Desc Main
                                     Document     Page 2 of 10


 the Debtors seek to preserve their ability to chart an alternative path for an efficient and expeditious

 exit from chapter 11.

                Accordingly, given that the Debtors’ exclusive periods to file a plan and solicit

 acceptances expire on December 12, 2019, and February 10, 2020 respectively, and the typical

 length of the appellate process, it is imperative that the Debtors exclusive periods to file and solicit

 chapter 11 plans are extended to their statutory maximums.

                Such relief is especially appropriate here where the Debtors have demonstrated

 their ability to build consensus around the Plan and have achieved numerous other milestones

 throughout these chapter 11 cases. Specifically, the progress that the Debtors have made since the

 Petition Date includes the following:

                a)       Obtaining Critical Financial and Operational Relief. The Debtors
                         stabilized their business operations through various operational first- and
                         second-day motions and orders. This allowed them to, among other things,
                         continue to use cash collateral, pay employees, pay landlords, and continue
                         to use their cash management system.

                b)       Preserving the Debtors’ Optical Business. Following an extensive
                         marketing process, the Debtors entered into an asset purchase agreement
                         with Shoptikal LLC. On May 1, 2019, this Court approved the sale and it
                         was ultimately consummated. This transaction preserved the Debtors’
                         optical business as a going-concern and saved several jobs.

                c)       Chapter 11 Plan and Disclosure Statement. The Debtors made numerous
                         changes to the Plan and accompanying disclosure statement since filing the
                         initial versions on the Petition Date. The Court approved the Debtors’
                         disclosure statement on March 1, 2019. Initially, the Plan faced significant
                         resistance and over 80 objections were filed by various parties in interest.
                         But, the Debtors worked with those parties and were able to build support
                         for the Plan. Ultimately, McKesson was the only party that opposed the
                         Plan. Overruling that opposition, the Court approved the Plan on June 11,
                         2019. As noted above, the Plan is currently the subject of an appeal by
                         McKesson.




                                                    2
Case 19-80064-TLS       Doc 2068    Filed 11/14/19 Entered 11/15/19 07:50:22               Desc Main
                                   Document     Page 3 of 10


                d)     Reconciling Administrative Claims. Over 100 parties filed applications for
                       administrative expenses. The Debtors and their creditors have worked
                       together in good faith to reconcile those claims. As a result of these efforts,
                       substantially all of those claims have been consensually resolved.

                e)     Schedules and Statements. The Debtors submitted their schedules of assets
                       and liabilities and statements of financial affairs on February 22, 2019,
                       which required review and analysis of thousands of claims, assets, and
                       contracts of each of the Debtors.

                f)     Assisting the Stakeholders with Due Diligence Efforts. The Debtors
                       expended significant effort and time in assisting their lenders, the
                       Committee, and their advisors with conducting due diligence, including
                       providing documents and holding conference calls and in person meetings
                       regarding the same.

                g)     Managing Executory Contracts and Unexpired Leases. Pursuant to the
                       Order (I) Authorizing and Approving the Rejection of Certain Unexpired
                       leases, (II) Approving Procedures to Reject or Assume Executory Contracts
                       and Unexpired Leases, and (III) Granting Related Relief [Docket Entry 76],
                       on the Petition Date, the Debtors rejected 18 unexpired leases, and have
                       filed numerous notices rejecting additional unexpired leases and executory
                       contracts.

                h)     Claims Bar Date. On February 14, 2019, the Court entered an order
                       granting the Debtors’ motion to establish certain bar dates. Approximately
                       2,500 claims have been filed to date, and the Debtors have been working to
                       reconcile these claims as promptly as possible. See Docket Nos. 2029,
                       1876, 1863.

                The Debtors have achieved this progress against the backdrop of these large,

 complex chapter 11 cases, a diverse set of stakeholders with competing interests, and hundreds of

 millions of dollars in funded indebtedness. The Debtors’ efforts so far demonstrate that their

 continued efforts will ensure that the distributable value within their estates are maximized in an

 orderly manner through a chapter 11 plan process.

                Accordingly, the Debtors meet the standard for extending the exclusivity periods

 and request that the Court enter an order granting the extensions.




                                                  3
Case 19-80064-TLS        Doc 2068    Filed 11/14/19 Entered 11/15/19 07:50:22              Desc Main
                                    Document     Page 4 of 10


                                          Relief Requested

                 The Debtors seek entry of an order (respectfully, the “Order”), (a) extending the

 period during which the Debtors have the exclusive right to file a chapter 11 plan to July 16, 2020

 (the “Filing Exclusivity Period”), and to solicit votes thereon to September 16, 2020 (the

 “Solicitation Exclusivity Period,” and, together with the Filing Exclusivity Period, the “Exclusivity

 Periods”) and (b) granting related relief. The Debtors request permission to submit a proposed

 Order to this effect.

                                      Jurisdiction and Venue

                 The United States Bankruptcy Court for the District of Nebraska (the “Court”) has

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5

 of the United States District Court for the District of Nebraska. The Debtors confirm their consent,

 pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to

 the entry of a final order by the Court in connection with this motion to the extent that it is later

 determined that the Court, absent consent of the parties, cannot enter final orders or judgments in

 connection herewith consistent with Article III of the United States Constitution.

                 Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                 The bases for the relief requested herein are section 1121 of the Bankruptcy Code,

 Bankruptcy Rule 9006(b)(1), and Rule 9013-1 of the Nebraska Rules of Bankruptcy Procedure

 (the “Local Rules”).

                                           Basis for Relief

                 Section 1121(d)(1) of the Bankruptcy Code permits a court to extend a debtor’s

 exclusivity for “cause,” subject to certain limitations that are not applicable here. Although the

 Bankruptcy Code does not define “cause,” under section 1121(d)(1) of the Bankruptcy Code,

 bankruptcy courts have discretion to extend exclusivity to promote the orderly, consensual, and

                                                  4
Case 19-80064-TLS       Doc 2068     Filed 11/14/19 Entered 11/15/19 07:50:22              Desc Main
                                    Document     Page 5 of 10


 successful reorganization of a debtor’s affairs. See In re Tony Downs Foods Co., 34 B.R. 405, 406

 (Bankr. D. Minn. 1983) (noting that the legislative intent of section 1121 was for the bankruptcy

 court to have discretion to determine whether “cause” has been shown, which should be viewed in

 the context of the Bankruptcy Code’s goal of fostering reorganizations); In re Hoffinger Indus.,

 Inc., 292 B.R. 639, 643 (B.A.P. 8th Cir. 2003) (noting that an extension of exclusivity is typically

 granted where there is “some promise of probable success [for reorganization]”) (citation omitted).

                Courts often use the following factors in determining whether “cause” exists to

 extend a debtor’s exclusive plan filing period:

                a.      the size and complexity of the case;

                b.      the need for sufficient time to permit the debtor to negotiate a plan of
                        reorganization and prepare adequate information;

                c.      whether the debtor has made progress in negotiations with its creditors;

                d.      the existence of good faith progress toward reorganization;

                e.      whether the debtor is seeking to extend exclusivity to pressure creditors to
                        accede to the debtor’s reorganization demands;

                f.      whether the debtor has demonstrated reasonable prospects for filing a viable
                        plan;

                g.      the fact that the debtor is paying its bills as they become due;

                h.      the amount of time which has elapsed in the case; and/or

                i.      whether an unresolved contingency exists.

 See, e.g., In re Acceptance Ins. Companies, Inc., No. BK05-80059-TJM, 2008 WL 3992799, at *2

 (Bankr. D. Neb. Aug. 20, 2008) (listing the nine factors relevant to whether “cause” exists to

 extend exclusivity periods and denying the debtor’s extension request after having already

 received numerous extensions but still not having moved the case forward with respect to any

 outstanding matters); see also Hoffinger Indus., Inc., 292 B.R. at 643–44 (listing the nine factors

 relevant to whether “cause” exists to extend exclusivity periods and finding that a five month
                                                   5
Case 19-80064-TLS        Doc 2068    Filed 11/14/19 Entered 11/15/19 07:50:22              Desc Main
                                    Document     Page 6 of 10


 extension request prior to the exclusivity periods expiring should be granted); In re Fansteel, Inc.,

 No. 16-01823-ALS11, 2017 WL 782865, at *2–3 (Bankr. S.D. Iowa Feb. 28, 2017) (affirming that

 nine factors are used by courts in the Eighth Circuit to determine whether “cause” under section

 1121(d)(1) has been shown).

                Moreover, large, complex chapter 11 cases generally take substantial time to

 emerge from chapter 11. See, e.g., In re TSAWD Holdings, Inc., et al. (f/k/a Sports Authority

 Holdings, Inc.), No. 16-10527 (MFW) (Bankr. D. Del. 2016) (660 days between petition date and

 emergence); In re Edison Mission Energy, No. 12-49219 (JPC) (Bankr. N.D. Ill. 2012) (470days

 between petition date and emergence); In re The Great Atl. & Pac. Tea Co., No. 10-24549 (RDD)

 (Bankr. S.D.N.Y. 2010) (443 days between petition date and emergence); In re Circuit City Stores,

 Inc., No. 08-35653 (KRH) (Bankr. E.D. Va. 2008) (721 days between petition date and

 emergence). Therefore, courts regularly grant a debtor’s second request to extend the exclusive

 period to file a chapter 11 plan. See, e.g., In re Express One Int’l, Inc., 194 B.R. 98, 100 (Bankr.

 E.D. Tex. 1996) (listing all nine factors later set forth in Adelphia but relying on only four as

 relevant in determining whether there was “cause” to extend exclusivity); In re Interco, Inc., 137

 B.R. 999, 1001 (Bankr. E.D. Mo. 1992) (deciding that four factors showed that bondholders’

 committee failed to show cause to terminate debtors’ exclusivity).

                Here, sufficient “cause” exists pursuant to section 1121(d) of the Bankruptcy Code

 to extend the Exclusivity Periods. As set forth below, each of the relevant factors weighs in favor

 of extending the Exclusivity Periods:

                   The Debtors’ Chapter 11 Cases are Large and Complex. As of several months
                    ago, the Debtors operated over 360 stores in 25 states in various formats and as
                    of the Petition Date, employed approximately 14,000 employees. During the
                    fiscal year 2017, the Debtors generated revenues totaling approximately $2.6
                    billion from sales of clothing, accessories, electronics, and home furnishings,
                    as well as company operated pharmacy and optical services departments. The

                                                  6
Case 19-80064-TLS   Doc 2068    Filed 11/14/19 Entered 11/15/19 07:50:22              Desc Main
                               Document     Page 7 of 10


                Debtors entered these cases with a unitranche credit facility with commitments
                of up to $408.5 million, subject to a borrowing base, that included two tranches
                of ABL lenders and two tranches of term loan lenders. Moreover, the Debtors
                have a wide variety of parties in interest, from landlords and trade vendors to
                local, state, and federal agencies—many of whom have been very active in
                these cases. Accordingly, these cases are incredibly complex, and, indeed,
                among the largest and most complex ever filed in this District

               The Debtors Have Made Good-Faith Progress Toward Exiting Chapter 11. As
                discussed above, the Debtors have successfully completed most of their
                obligations under chapter 11. In addition to satisfying the numerous
                administrative requirements of the Bankruptcy Code, the Debtors have
                monetized and maximized the value of their nonoperating assets, including their
                pharmacy and retail businesses and their owned real estate. The Debtors also
                preserved their optical business as a going concern. Finally, negotiating with
                their numerous credit constituencies, the Debtors obtained approval of the Plan.
                If the Plan were overturned, the Debtors have demonstrated that they have the
                ability to move these chapter 11 cases toward an efficient and expeditious exit.

               An Extension of the Exclusivity Periods Will Not Prejudice Creditors.
                Continued exclusivity will permit the Debtors to maintain flexibility so
                competing plans do not derail the Debtors’ efforts to conclude these chapter 11
                cases in the event that McKesson’s appeal is successful. Moreover, the Debtors
                have had ongoing and transparent communications with their major creditor
                groups. An extension will prove to be beneficial for the Debtors’ estates, their
                creditors, and all other parties in interest.

               The Debtors Have Reasonable Prospects for Filing a Viable Plan. The Debtors
                have already obtained approval the Plan and believe it is viable. To the extent
                that the Plan is overturned upon appeal, the Debtors have demonstrated their
                ability to coalesce a wide array of parties around their chapter 11 efforts. The
                Debtors’ continued communications with their stakeholders will ensure the
                Debtors make substantial progress toward filing an alternate plan should that
                become necessary under the circumstances.

               An Extension Will Not Pressure or Prejudice Creditors. The Debtors are not
                seeking an extension of the Exclusivity Periods to pressure or prejudice any of
                their stakeholders. On the contrary, the Debtors seek to maintain exclusivity
                out of an abundance of caution so that they can retain all the progress that has
                been made in these chapter 11 cases in the unlikely event that McKesson’s
                appeal is successful. Extending the Exclusivity Periods will benefit creditors
                by avoiding a drain on estate assets relating to the potential competing chapter
                11 plans without any benefit associated with doing so. All stakeholders benefit
                from that continued stability and predictability that comes only with the Debtors
                being the sole plan proponent. Moreover, even if the Court approves an
                extension of the Exclusivity Periods, nothing prevents parties in interest from
                later appearing before the Court to assert that cause supports termination of the

                                              7
Case 19-80064-TLS           Doc 2068      Filed 11/14/19 Entered 11/15/19 07:50:22                      Desc Main
                                         Document     Page 8 of 10


                      Debtors’ exclusivity. Accordingly, the relief requested herein is without
                      prejudice to the Debtors’ creditors and will instead benefit the Debtors’ estates,
                      their creditors, and all other key parties in interest.

                  An objective analysis of the foregoing factors demonstrates that the Debtors are

 doing everything required under the Bankruptcy Code to facilitate a successful conclusion to these

 complex chapter 11 cases. Accordingly, the Debtors respectfully submit that sufficient cause

 exists to extend the Exclusivity Periods as provided herein. Courts in this district have granted

 similar relief. See, e.g., In re Vanity Shop of Grand Forks, Inc., Case No. 17-30112 (Bankr. D.

 N.D. Sept. 29, 2017) (granting a subsequent extension of the exclusive periods by an additional 60

 days); In re Peabody Energy Corporation, Case No. 16-42529 (Bankr. E.D. MO. Nov. 30, 2016)

 (same for an additional 35 days); In re Patriot Coal Corporation, Case No. 12-515-2 (Bankr. E.D.

 MO. Apr. 26, 2013) (same for an additional 120 days).3

                                                      Notice

                  The Debtors have provided notice of this Motion to the following parties or their

 respective counsel: (a) the office of the U.S. Trustee for the District of Nebraska; (b) counsel to

 the Committee; (c) the agents under the Debtors’ prepetition asset-based facility; (d) the agents

 under the proposed DIP Facility; (e) the agents under the Debtors’ prepetition term loan facility;

 (f) the Internal Revenue Service; (g) the United States Securities and Exchange Commission;

 (h) the office of the attorneys general for the states in which the Debtors operate; (i) the United

 States Attorney’s Office for the District of Nebraska; and (j) any party that has requested notice

 pursuant to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief

 requested, no other or further notice need be given.




 3   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are available upon request to the Debtors’ counsel.


                                                         8
Case 19-80064-TLS       Doc 2068    Filed 11/14/19 Entered 11/15/19 07:50:22            Desc Main
                                   Document     Page 9 of 10


                                        No Prior Request

                No prior request for the relief sought in this Motion has been made to this or any

 other court.

                           [Remainder of page intentionally left blank]




                                                9
Case 19-80064-TLS      Doc 2068 Filed 11/14/19 Entered 11/15/19 07:50:22             Desc Main
                               Document    Page 10 of 10


        WHEREFORE, the Debtors respectfully request that the Court enter the Order granting the

 relief requested herein and such other relief as the Court deems appropriate under the

 circumstances.

 Dated: November 14, 2019       /s/ Lauren R. Goodman
  Omaha, Nebraska               James J. Niemeier (NE Bar No. 18838)
                                Michael T. Eversden (NE Bar No. 21941)
                                Lauren R. Goodman (NE Bar No. 24645)
                                MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                First National Tower, Suite 3700
                                1601 Dodge Street
                                Omaha, Nebraska 68102
                                Telephone: (402) 341-3070
                                Facsimile:     (402) 341-0216
                                Email:         jniemeier@mcgrathnorth.com
                                               meversden@mcgrathnorth.com
                                               lgoodman@mcgrathnorth.com
                                - and -
                                James H.M. Sprayregen, P.C.
                                Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                Travis M. Bayer (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                300 North LaSalle
                                Chicago, Illinois 60654
                                Telephone:     (312) 862-2000
                                Facsimile:     (312) 862-2200
                                Email:         james.sprayregen@kirkland.com
                                               patrick.nash@kirkland.com
                                               travis.bayer@kirkland.com
                                - and -
                                Steven Serajeddini (admitted pro hac vice)
                                KIRKLAND & ELLIS LLP
                                KIRKLAND & ELLIS INTERNATIONAL LLP
                                601 Lexington Avenue
                                New York, New York 10022
                                Telephone:    (212) 446-4800
                                Facsimile:    (212) 446-4900
                                Email:        steven.serajeddini@kirkland.com

                                Co-Counsel to the Debtors
